Citation Nr: 0529080	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  00-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
fracture, left ankle, tibiofibular joint, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for chronic tendinitis, left hip.

3.  Entitlement to an effective date prior to August 4, 1999, 
for an award of total disability compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1948 to April 1952 
and from July 1952 to July 1955.  Two of the claims on appeal 
issue initially came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO, in pertinent 
part, granted service connection for chronic tendinitis, left 
hip, and assigned an initial 10 percent evaluation for that 
disability.  The RO also denied an evaluation in excess of 20 
percent for residuals, fracture, left ankle.  

By a decision issued in June 2001, the Board, in pertinent 
part, granted an increased evaluation, from 20 percent to 30 
percent, for residuals, fracture, left ankle, tibiofibular 
joint, and granted an increased initial evaluation to 20 
percent for chronic tendinitis, left hip.  The veteran 
appealed the Board's June 2001 decision as to these issues to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in May 2003, the Court vacated and remanded 
that portion of the Board's decision addressing the claims 
for increased evaluations for left ankle fracture residuals 
and for chronic left hip tendinitis.  The Board Remanded the 
claims in December 2003.  

During the pendency of the veteran's appeal of the June 2001 
Board decision to the Court, the RO effectuated the June 2001 
Board decision, and granted a 30 percent evaluation for 
residuals, fracture, left ankle, tibiofibular joint, and a 20 
percent evaluation for chronic tendinitis, left hip, and 
assigned an effective date of August 4, 1999, for those 
evaluations.  After the RO granted those increased 
evaluations, the Court vacated the June 2001 Board decision.  
However, as the RO had already effectuated the increased 
evaluations before the Board's decision was vacated, the 
issues before the Board on appeal are most appropriately 
stated as noted on the title page of this decision.  Appeals 
for an evaluation in excess of 30 percent for residuals, 
fracture, left ankle, and for an initial evaluation in excess 
of 20 percent for chronic tendinitis, left hip, are again 
before the Board for appellate review.  

By a rating decision issued in March 2003, the RO granted 
TDIU, effective August 4, 1999.  The veteran disagreed with 
the effective date assigned for the award of TDIU later that 
same month, March 2003, and, after the RO issued a statement 
of the case (SOC) in April 2004, the veteran's timely 
substantive appeal was received in early May 2004.  That 
appeal is before the Board for appellate review.


FINDINGS OF FACT

1.  The residuals of a service-connected fracture of the left 
ankle, tibiofibular joint, are manifested by chronic pain and 
stiffness in the left ankle, moderate decrease in range of 
motion, slight weakness of dorsiflexion and plantar flexion 
as compared to the right side, abnormal gait, degenerative 
joint disease of the ankle, and partial fusion of the distal 
tibia and fibula, but is not manifested by ankylosis, 
nonunion, loose motion, or more than marked left ankle 
disability.

2.  The veteran's chronic tendonitis, left hip, is manifested 
by pain in the hip joint and along the lateral aspect of the 
hip, slight to moderate limitation of range of motion of the 
left hip, complaints of pain on motion and with use of the 
hip, and mild degenerative joint disease on radiologic 
examination.

3.  The veteran submitted a claim for TDIU on August 4, 1999, 
and there was no formal or informal claim for TDIU submitted 
prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals, fracture, left ankle, tibiofibular joint, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5262 (2004).

2.  The criteria for an initial evaluation in excess of 20 
percent for chronic tendinitis, left hip, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5252 (2004).

3.  The criteria for an award of TDIU due to service-
connected disabilities were not met prior to August 4, 1999.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.55, 3.159, 3.321, 3.400, 4.16, 
4.19, 4.25 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, each of the unfavorable 
AOJ decision that is the basis of the three issues on appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The veteran submitted his claim for TDIU in 1999, and the RO 
denied that claim in March 2000.  Following the Board's 
Remand of that claim in February 2003, the RO granted TDIU in 
a March 2003 rating decision, and the veteran promptly 
disagreed with the effective date assigned for that award.  
The claim addressed on appeal, the issue of the appropriate 
effective date following the original grant of TDIU, is a 
"downstream" issue flowing from the TDIU claim.  The Court 
has not clarified precisely how the provisions of the VCAA 
should be applied as to "downstream" issues.  See McCutcheon 
v. Principi, 17 Vet. App. 559 (2004) (directing supplemental 
briefing of issue as to extent to which notice provisions of 
38 U.S.C.A. § 5103(a) apply where "downstream" element is at 
issue).   

However, following the veteran's March 2003 disagreement with 
the assigned effective date for TDIU, the RO issued a SOC in 
April 2004 which included the full text of 38 C.F.R. § 3.159, 
as revised to incorporate and implement the VCAA, as well as 
the complete text of 38 C.F.R. § 4.16, the regulation 
controlling determinations as to individual unemployability.  
The Board finds that this notification action complied with 
the VCAA as to the "downstream" issue now on appeal, to the 
extent necessary.  Although the RO did not notify the veteran 
of the provisions of 38 C.F.R. § 3.400, the regulation which 
controls assignment of effective dates, the RO discussed the 
facts applicable to analysis under that regulation.  The 
veteran was not prejudiced by the omission of that 
regulation, because the facts which may be considered in 
making a determination under 38 C.F.R. § 3.400 in this case 
are of record, and no further development of the facts would 
be relevant.

The Board further notes that the veteran is represented by an 
attorney.  The veteran's attorney provided argument which 
addressed the pertinent arguments under regulations 
potentially applicable to a claim for an earlier effective 
date, including under 38 C.F.R. § 3.400, arguing that the RO 
had failed to determine whether there were unadjudicated 
claims of record.  The Board finds that, if the RO failed to 
notify the veteran of any potentially applicable regulation, 
the veteran has not been prejudiced because written argument 
provided by the veteran's attorney addressed regulations 
applicable to a claim for an earlier effective date, 
including the attorney's argument that the veteran has 
submitted an informal claim for TDIU prior to August 4, 1999.  

As to the appeals for increased evaluations, the attorney 
provided lengthy argument, in his December 2001 brief before 
the Court, regarding the provisions of the VCAA, and that 
argument disclosed that the veteran's attorney was familiar 
with the provisions of that act.  Following the Court's May 
2003 Order, which, in pertinent part, vacated and remanded 
the Board's June 2001 decision as to the claims for increased 
ratings for residuals of a left ankle fracture and for 
chronic tendinitis of the left hip, the veteran was advised, 
by the Board's December 2003 Remand, that additional 
notification under the VCAA would be issued.  
      
By a letter issued in July 2004, the veteran was advised that 
he should submit or identify additional information.  He was 
advised of the types of evidence VA was responsible for 
obtaining and the types of evidence VA would assist the 
veteran to obtain following his identification of those 
records.  In March 2005, the RO issued a more specific letter 
which advised the veteran that he was being informed of VA's 
duty to assist him in compliance with the Board's December 
2003 Remand and the VCAA.  This letter provided the veteran 
with specific notice of the evidence required to substantiate 
each of the claims for increased evaluations, and advised the 
veteran of the criteria for an increased evaluation for each 
of the service-connected disabilities at issue, providing the 
veteran with specific notice of each applicable diagnostic 
code.  

Additionally, the March 2005 letter advised the veteran of 
the types of alternative evidence which might be relevant to 
establish the severity of the service-connected disabilities 
at issue.  The veteran was afforded an opportunity to submit 
or identify evidence, and was advised that he could submit 
his own statement as evidence.  The RO specifically advised 
the veteran of the evidence that had been received, what 
evidence VA would be responsible for obtaining, and what 
responsibilities the veteran had in the development of the 
evidence.  This letter was returned to the RO and was 
reissued to an updated address.  The letter did not return 
following that reissuance.

Following the Board's December 2003 Remand of the claims for 
increased ratings, the veteran was afforded additional VA 
examination.  As well, the veteran was afforded the 
opportunity to identify or submit additional evidence.  No 
additional evidence was identified, and letters were received 
from the veteran's attorney requesting that a decision on the 
claims be issued, although the veteran did not respond to a 
March 2005 request asking him to state whether or not he had 
additional evidence to submit or identify.
      
Although the notices complying with the VCAA were provided to 
the appellant after the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notices 
provided to the appellant substantially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Additionally, the 
actions taken by VA have met the duty to assist the veteran.
      
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  The Board again notes that 
the veteran is represented by an attorney, and finds that 
this continued representation eliminated any potential 
prejudice to the veteran resulting from a defect in either 
notice to the veteran or in the duty to assist.  The notice 
and duty to assist provisions of the VCAA have been met to 
the extent possible, given that all claims underlying this 
appeal pre-dated the enactment of the VCAA.  It is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Law and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to separate 
evaluations for separate disabilities where the 
symptomatology is distinct and separate.  Id. at 262.

The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).


1.  Claim for increased evaluation, left ankle disability

Historically, the veteran's service medical records confirm 
that he sustained a fracture of the left ankle during 
service.  The veteran first sought service connection for the 
residuals of that fracture in February 1993.  Radiologic 
examination disclosed periosteal thickening along the distal 
portions of the tibia and fibula, probably reflecting a tear 
of the tibia-fibular ligament.  Service connection for left 
ankle disability was granted, effective as of the date of 
claim, and the left ankle disability was evaluated as 10 
percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5010-5262.  Effective in April 1995, the evaluation for 
left ankle disability was increased to 20 percent.

December 1996 VA radiologic examination disclosed a bone spur 
arising from the lower left fibula and osteoarthritic changes 
of mild degree.  There was an old, non-union fracture 
involving the base of the medial malleolus.  There was also a 
calcaneal spur of prominent degree.

On VA examination conducted in February 1998, the veteran 
complained of chronic pain in the left ankle, worse after any 
type of activity.  The veteran also reported the left ankle 
giving way at least once a week.  The giving way was 
generally associated with stepping onto a non-flat surface or 
walking on an incline.  The veteran was provided a lace-up 
brace for the ankle.  Range of motion of the left ankle was 
dorsiflexion from 0 to 20 degrees, plantar flexion from 0 to 
45 degrees, eversion from 0 to 10 degrees, inversion from 0 
to 15 degrees, abduction of 0 to 40 degrees, abduction of 0 
to 20 degrees.  There was slight edema, less than +1, on both 
lateral surfaces of the ankle.  The veteran had difficulty 
standing on his toes or heels, and had difficulty with toe-
heel tandem walking, due to pain in the ankle.  The plantar 
surface of the left foot had more callous build-up on the 
inner aspect of the great toe as opposed to the unaffected 
foot.  The veteran appeared to walk mainly on the inner 
surface.  When the foot was in a neutral position, the foot 
was rotated, while standing or walking, about 40 degrees in 
abduction.  The veteran complained of pain on pressure to the 
lateral surface of the ankle.  He also complained of pain at 
the end of each range of motion.  The veteran had a very 
unusual gait, in which the foot was abductively rotated, 
there was an abnormal hip swing outwardly and there was 
little movement noted, almost a stiff-leg, stiff-knee, type 
gait.  The examiner stated that radiologic examination 
disclosed old periosteal thickening of the distal tibia and 
fibula with arthritis changes of mild degrees to the left 
ankle.  

On VA examination conducted in November 1999, the veteran 
reported some giving way of the left ankle when he was on any 
type of uneven ground or a decline.  He reported that the 
giving way occurred as little as once every two days or as 
frequently as two or three times per day.  On objective 
examination, the veteran had active range of dorsiflexion of 
0 to 18 degrees and plantar flexion of 0 to 40 degrees, with 
eversion from 0 to 10 degrees and inversion from 0 to 10 
degrees.  There was slight edema on the lateral aspect of the 
ankle.  The veteran had difficulty standing on his toes or on 
his heels.  His foot remained rotated in abduction about 40 
degrees with walking.  Radiologic examination of the left 
ankle was negative except for soft tissue calcifications.

On VA examination conducted in June 2005, the veteran 
complained of chronic stiffness and pain in the left ankle.  
He stated it always hurt.  There was stiffness in the 
mornings and pain with any ambulation.  Pain increased when 
walking on an incline or an area that was not level.  He 
denied locking of the ankle.  His gait was steady, with 
generalized stiffness and a slight limp from left to right.  

On objective examination, there was slight weakness of 
dorsiflexion and plantar flexion of the left ankle compared 
with the right ankle, approximately a 20 percent decrease.  
The veteran complained of pain with range of motion, 
particularly at the end of the range of motion.  Dorsiflexion 
was from 0 to 20 degrees with complaints of pain from 15 
degrees to 20 degrees with facial grimacing.  Range of 
plantar flexion was from 0 to 40 degrees, compared to 45 
degrees for normal, full range of plantar flexion, and the 
veteran complained of pain in the last 10 degrees of the 
range of motion.  Inversion and eversion were limited to 10 
degrees either way, compared to normal range of inversion 
from 0 to 30 degrees and normal range of eversion from 0 to 
20 degrees.  The veteran had difficulty standing on his toes 
and heels, but the examiner concluded that this was secondary 
to balance problems not associated with the ankle.  He 
completed five repetitions of motion with some increased pain 
on the fourth and fifth attempts.  There was no change in the 
range of motion with repetition.  

Radiologic examination of the left ankle disclosed 
degenerative joint disease with partial fusion of the distal 
tibia and fibula.  The veteran denied tenderness on palpation 
of the Achilles tendon.  There was tenderness noted in the 
ankle, both laterally and medially.  The examiner concluded 
that the veteran had partial fusion of the left ankle with 
degenerative joint disease.

Analysis

The veteran's service-connected left ankle disability is 
currently evaluated under 38 C.F.R. §4.71a, DCs 5010 and 
5262.  Diagnostic Code (DC) 5262 provides criteria for 
impairment of the tibia and fibula.  With malunion and slight 
knee or ankle disability, a 10 percent rating is assigned.  
Moderate knee or ankle disability warrants a 20 percent 
rating.  A 30 percent rating is assigned when there is marked 
knee or ankle disability.  When there is nonunion with loose 
motion, requiring brace, a 40 percent rating is warranted.  
38 C.F.R. § 4.71a, DC 5262.

In this case, the radiologic evidence obtained at the time of 
the October 1993 and February 1998 VA examinations reflects 
periosteal thickening of the distal portions of the tibia and 
of the fibula.  The most recent VA examination disclosed 
partial fusion of the distal tibia and fibula.  The November 
1999 radiologic examination, which was interpreted as 
disclosing no abnormality other than soft tissue 
calcifications, appears inconsistent with the other three 
reports, and is outweighed by those reports.  The Board 
concludes that the preponderance of the evidence during the 
pendency of this claim establishes that there is degenerative 
joint disease at the distal portions of the tibia and fibula, 
but there is no evidence of nonunion.  Thus, the evidence 
establishes that the veteran's service-connected left ankle 
disability does not meet the criteria for a 40 percent 
evaluation under DC 5262, since a 40 percent evaluation 
requires evidence of nonunion.  

Although the report of the February 1998 VA examination 
reflects that the veteran was provided a lace-up ankle brace, 
the reports of the November 1999 and June 2005 VA examination 
do not reflect that the veteran reported use of the brace, 
and there is no objective evidence that he continued to use 
the ankle brace.  The record is also devoid of any subjective 
evidence or reports that he continued to require an ankle 
brace.  The lack of evidence of continued use of an ankle 
brace is unfavorable to the claim for an evaluation in excess 
of 30 percent for left ankle disability under DC 5262.    

The Board has considered whether an increased evaluation in 
excess of 30 percent is available under any other diagnostic 
code.  The criteria for the 30 percent evaluation in effect, 
"marked ankle disability," is interpreted as subsuming 
disability due to pain or arthritis, so an increased 
evaluation in excess of 30 percent by reference to 
consideration of pain under 38 C.F.R. §§ 4.40, 4.45, or 4.59 
or by consideration of arthritis under DC 5003 is not 
applicable.

The Board has considered whether an evaluation in excess of 
30 percent is available under any other diagnostic code used 
to evaluate ankle disability.  The schedular criteria under 
DC 5271, used to evaluate limitation of motion of the ankle, 
provide a maximum evaluation of 20 percent if there is marked 
limitation of motion of the ankle.  38 U.S.C.A. § 4.71a, DC 
5271.  Thus, an evaluation in excess of 30 percent is not 
available under that diagnostic code.

The veteran does not have ankylosis of the ankle, has not 
undergone astragalectomy, and there is no deformity of the 
foot, such as claw foot, hammertoes, or other symptomatology 
so as to warrant an evaluation in excess of 30 percent or a 
separate compensable evaluation.  See DCs 5270-5274, 5276-
5284.

The RO assigned a 30 percent evaluation under DC 5262, in 
accordance with the 2001 Board decision, although the veteran 
appealed that decision and the Board decision was ultimately 
vacated on appeal.  The Board, in granting the 30 percent 
evaluation for ankle disability, relied on the February 1998 
VA examination and afforded the veteran the benefit of the 
doubt, resolving questions about the evidence in the 
veteran's favor.  

The evidence of the November 1999 and June 2005 VA 
examinations essentially discloses less severity of 
manifestations of the left ankle disability than did the 
February 1998 VA examination.  Since the RO has assigned a 30 
percent evaluation, even though the Board decision so 
directing was vacated, the Board will not disagree with the 
assignment of the 30 percent evaluation.  

However, there is no medical evidence that the veteran has 
any current manifestation of left ankle disability which 
would warrant an evaluation in excess of 30 percent.  The 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for left ankle disability.  No other 
provision, including 38 U.S.C.A. § 5107(b), is applicable to 
warrant a more favorable evaluation.  The appeal for an 
evaluation in excess of 30 percent for left ankle disability, 
must be denied.  

2. Claim for an increased initial evaluation for chronic 
tendinitis, left hip

On VA examination conducted in February 1998, the veteran 
complained of chronic pain in the left hip, associated with 
physical activity, including standing more than 10 to 15 
minutes.  He reported that by about 3:00 P.M. each day, his 
left hip was so painful he was unable to undertake any 
activity.  The range of motion of the left hip with the knee 
bent was to elevation to 60 degrees.  With straight leg 
elevation, the veteran was able to elevate the leg only to 35 
degrees before complaining of pain in the hip.  The veteran 
was able to abduct the left leg from 0 to 45 degrees, adduct 
from 0 to 30 degrees, and was able to perform internal 
rotation to 10 degrees and external rotation to 45 degrees. 
Hip pain was elicited on both deep and surface palpation.  
Stimulation of the tendons to the lateral aspect of the hip 
caused pain and caused muscle spasms to develop.  Radiologic 
examination disclosed arthritic changes in the greater 
trochanter.  The examiner concluded that the abnormal gait 
with rotation of the foot outward and abnormal swinging of 
the hip, which caused increased stress on the tendons to the 
left hip, caused osteoarthritis at the greater trochanter and 
caused chronic tendinitis of the left hip.

On VA examination conducted in November 1999, the examiner 
concluded that range of motion of the left hip was 
essentially normal.  The veteran had a distinct limp from the 
left to the right.  Radiologic examination of the left hip 
was interpreted as negative.  The veteran had tendinitis of 
the left hip.  The examiner concluded that the tendinitis 
would be logical with the type of abnormal gait the veteran 
had.

On VA examination conducted in June 2005, the veteran 
complained of pain into the joint and along the lateral 
aspect of the left hip in the area of the tendon.  The 
veteran reported that the pain was essentially constant but 
was worse with any type of ambulation, particularly on an 
incline, decline, or when the surface was not level.  He 
denied swelling, locking, or instability.  He reported that 
he was able to walk about 15 minutes and then had 
fatigability secondary to pain.  The veteran's gait was 
steady, with a limp from left to right, and generalized 
stiffness.

On objective examination, there was no atrophy of musculature 
of the thighs bilaterally.  There was tenderness in the 
lateral tendons of the left hip and some stiffness in the 
joint itself.  With his knee flexed, the veteran was able to 
flex the left hip from 0 to 100 degrees, compared to the 
normal expected range of 125 degrees, with complaints of 
pain.  Extension was from 0 to 20 degrees compared to an 
expected range of 30 degrees.  The veteran's range of 
abduction was from 0 to 15 degrees with complaints of pain, 
compared to normal abduction from 0 to 25 degrees, and 
abduction was from 0 to 30 degrees, compared to an expected 
range of 0 to 45 degrees, with increased pain noted with 
facial grimacing and guarding.  External rotation was from 0 
to 30 degrees out of an expected range from 0 to 60 degrees 
and the veteran complained of pain.  

The examiner concluded that the pain the veteran described 
was in the tendons, not essentially into the joint itself.  
The veteran attempted five repetitions of flexion and 
complained of increased pain at the third attempt and could 
not attempt further motion.  The examiner concluded that the 
veteran had mild degenerative joint disease of the left hip 
and left hip chronic tendinitis.

Analysis

The veteran's left hip disability is currently evaluated 
under 38 C.F.R. § 4.71a, DC 5252.  DC 5252 provides that a 10 
percent rating will be assigned with flexion limited to 45 
degrees.  A 20 percent rating contemplates flexion limited to 
30 degrees.  Hip flexion from 0 to 125 degrees, and hip 
abduction from 0 to 45 degrees is considered normal.  
38 C.F.R. § 4.71, Plate III.

Although a 20 percent evaluation is in effect for the 
veteran's service-connected left hip disability, he does not 
have flexion limited to 30 degrees, so as to warrant a 20 
percent evaluation, or limitation of flexion to 45 degrees, 
so as to warrant a 10 percent evaluation under DC 5252.  
Rather, the veteran has very mild limitation of flexion, to 
100 degrees.

The Board has considered whether the veteran has a 
compensable limitation of abduction, adduction, or rotation 
of the thigh, so as to warrant an evaluation in excess of 20 
percent under DC 5253.  Under DC 5253, where there is 
limitation of rotation of the thigh, or when the claimant 
cannot toe-out more than 15 degrees, or there is limitation 
of abduction and cannot cross legs, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction with 
motion lost beyond 10 degrees, a 20 percent rating is 
assigned. 

However, a 20 percent evaluation is the maximum scheduler 
evaluation provided under DC 5253.  As a 20 percent initial 
evaluation has already been awarded for the veteran's left 
hip disability, evaluation under DC 5253 would not result in 
a more favorable result for the veteran.  

The Board also has considered VAOPGCPREC 9-2004, in which 
VA's General Counsel held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under DCs 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  In this case, however, although the 
veteran has some loss of range of flexion, some loss of range 
of abduction, and some loss of range of external rotation, he 
does not have more than a mild loss of range of motion of 
movement in any plane.  Thus, he is not entitled to a 
compensable evaluation based on loss of range of motion.  

The criteria for evaluation under DC 5252 are based solely on 
limitation of motion of the hip.  When a diagnostic code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and evaluations must consider the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In this case, the veteran has already been awarded a 20 
percent initial evaluation for his left hip disability.  This 
rating is adequate to compensate for pain and for the 
noncompensable limitations of motion due to pain, as well as 
the manifestations of fatigability and loss of strength, and 
other impairment due to degenerative joint disease, in 
combination with chronic tendinitis.  This evaluation is 
based on resolution of any doubt as to the extent of the 
additional functional loss in the veteran's favor.  

The veteran does not meet or approximate the criteria for a 
30 percent evaluation based on loss of range of motion.  The 
veteran retains more than 50 percent of the range of motion 
in all planes of motion, with no more than slight impairment 
of motion in some planes.  

A 30 percent evaluation is warranted, under DC 5255, for 
malunion with marked hip disability.  The evidence 
establishes that the veteran does not have malunion or loose 
motion of the thigh.  

The evidence reflects that the veteran is able to walk on the 
left leg, and is able to maintain a steady gait, although 
with a limp, unless the surface is not level or there is an 
incline or decline.  There is no evidence that he uses a cane 
or any other assistive device.  This evidence, even 
considering the veteran's complaints of pain, is not in 
equipoise to warrant a finding that the veteran's hip pain 
and disability is analogous to any manifestation which 
warrants a 30 percent evaluation or approximates the severity 
which would warrant a 30 percent evaluation.  

The Board has resolved doubt in the veteran's favor in 
finding that a 20 percent evaluation is warranted, but does 
not find that the evidence is in equipoise to warrant 
resolution of doubt in the veteran's favor to support a 
30 percent evaluation for the left hip disability.  In making 
this determination, the Board has considered both the 
evidence of degenerative joint disease of the hip as well as 
the manifestations of tendinitis.  38 U.S.C.A. § 5107(b).  
The claim for an initial evaluation in excess of 20 percent 
for left hip tendinitis must be denied.

Law and regulations applicable to a claim for an earlier 
effective date

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance (where the 
reopening is not due to new service medical records), or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400 (2004).

The effective date may also be the earliest date as of which 
it is "factually ascertainable" that an increase in 
disability had occurred if the claim is received within one 
year from the date of the increase.  38 C.F.R. § 3.400(o)(2).  
Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

3.  Claim for earlier effective date for award of TDIU

Factual background

In May 1999, the veteran submitted a formal claim for TDIU.  
He reported that he had not worked since 1988.  The veteran 
indicated that he signed the formal claim on May 18, 1999.  A 
date of receipt by VA of August 4, 1999, appears on this 
document.  A letter from the veteran's attorney, dated in 
July 1999 and received by VA on August 4, 1999, which states 
that the veteran is claiming individual unemployability, is 
also of record.  

In July 1998, the veteran was advised that service connection 
had been granted for a left hip disability.  He did not 
respond to that notice during the following year.  In fact, 
the claims file reflect that the veteran's only 
correspondence with VA in the one-year period following that 
notice, until he submitted the claim received by VA on August 
4, 1999, were declarations regarding the status of 
dependents, received by VA in July 1998 and in August 1998.  

By a statement received by VA in early February 1998, the 
veteran disagreed with a May 1997 rating decision which had 
denied a claim for service connection for a right shoulder 
disability.  The Board finds that this statement cannot be 
construed as a claim for TDIU.  In the correspondence 
received by VA in February 1998, the veteran reiterated that 
he had difficulty walking and stated that left hip and ankle 
disabilities had caused him to fall many times.  He also 
stated that his service-connected disabilities decreased his 
earnings, and, as a result, his Social Security benefits were 
low.  

The RO properly construed these statements as a claim for 
service connection for a left hip disorder and as a claim for 
an increased evaluation for service-connected left ankle 
disability.  However, these statements do not raise a claim 
for TDIU.  The veteran did not state and the record did not 
show that he was unable to work; rather, he indicated that he 
was retired and that his Social Security benefits were 
inadequate.  These statements do not raise a formal or 
informal claim for benefits based on individual 
unemployability.  

The claims for service connection for a left hip disorder and 
for an increased evaluation for service-connected left ankle 
disability were addressed in a July 1998 rating decision, and 
the veteran did not seek any other benefit in the year 
preceding August 4, 1999.  As noted above, the veteran did 
not, in fact, communicate with VA in any way, other than the 
correspondence regarding dependents, as noted above.

Thus, the preponderance of the evidence establishes that the 
veteran did not submit a formal or informal claim for TDIU 
prior to August 4, 1999.  In the absence of any claim for 
TDIU prior to that date, there is no basis on which to award 
TDIU benefits prior to the date of claim, August 4, 1999.  
The evidence is not in equipoise to warrant a finding that a 
claim for TDIU was submitted prior to that date.  As there is 
no evidence of any earlier claim for the benefit, the 
evidence is contrary to a finding that there was an open or 
pending claim for TDIU benefits prior to August 4, 1999.  By 
law, the Board is precluded from awarding any benefit prior 
to a claim, in some form, either formal or informal, for that 
benefit.  The claim for an effective date prior to August 4, 
1999, for an award of TDIU benefits, must be denied.


ORDER

The appeal for an increased evaluation for residuals, 
fracture, left ankle, tibiofibular joint, currently evaluated 
as 30 percent disabling, is denied.

The appeal for an initial evaluation in excess of 20 percent 
for chronic tendinitis, left hip, is denied.

The appeal for an effective date prior to August 4, 1999, for 
an award of TDIU is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


